BARKDULL, Chief Judge
(dissenting).
I respectfully dissent from the majority opinion in this case. Prior to the trial of this cause, the parties had secured an agreed order from the court, which reads as follows:
* * * * * *
“ * * * that the Defendant, TRAVELERS INSURANCE COMPANY, shall have a separate trial as to liability and damages and that the matter of insurance coverage shall not be disclosed to the jury during the trial of this cause.”
# 5}i % >|c >|< ‡
It is apparent that notwithstanding this order the trial judge permitted the matter of insurance to be brought to the attention of the jury and, in fact, tried the insurance company and its witnesses. I think it is apparent from the record it had a prejudicial effect on the jury and I would reverse and grant a new trial.